Citation Nr: 0412845	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed a right knee 
disorder.  



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The appellant had a period of active duty for training from 
August 10, 1982 to October 27, 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the RO.  

The appellant contends that her left knee is disabled as a 
secondary condition to her right knee injury.  This matter 
has not been developed for appellate and is referred back to 
the RO for appropriate action. 

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.)  



REMAND

The appellant contends that she fell and injured her right 
knee during basic training. 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by VA will 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

A careful review of the service medical records shows that, 
in August 1982, the appellant was treated for an injury to 
her right knee after striking it on stairs.  She was 
diagnosed as having a soft tissue injury in her right knee.  
The examiner's report listed a right knee condition that 
existed prior to service.  The report indicates that she 
claimed to have been injured in a motorcycle accident in June 
1982.  Reportedly, the appellant was treated for torn 
cartilage and complained of the knee giving way, locking and 
swelling.  

In September 1982, the appellant was permitted to return to 
full active duty without limitation.  An arthrogram was 
conducted, and the veteran's knee was negative.  

Subsequent September 1982 and October 1982 reports show that 
the appellant was seen for left knee pain.  She was diagnosed 
as having overuse syndrome in the left knee.  

A February 2002 VA medical examination revealed swelling in 
the appellant's right knee with a yellowish discoloration on 
the medial aspect of the knee.  The examiner observed slight 
limping in her gait.  She informed the examiner that she had 
torn the ligaments in her right knee as the result of an 
August 1982 fall on stairs.  The appellant was diagnosed with 
chronic sprain of the right knee.  The examiner failed to 
offer an opinion as to the etiology of the condition.  

In a March 2003 letter, the appellant requested another VA 
medical examination.  The Board agrees that another VA 
medical examination is warranted to determine the etiology of 
the claimed disorder.  

While this case is in remand status, the RO should also 
ensure that the appellant's VA treatment records are obtained 
and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and ask her to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated her for her right knee 
disorder.  She should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When she responds, 
the RO should obtain records from each 
health care provider the appellant 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.  

2.  The RO should arrange for the 
appellant to undergo a VA examination for 
the purpose of determining the nature and 
likely etiology of the claimed right knee 
condition.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should conduct a thorough examination of 
the veteran's lower extremities and 
provide a diagnosis of any pathology 
found.  As to any right knee disability 
found, the examiner should offer an 
opinion as to whether that any current 
disability is due to disease or injury 
that was incurred in or aggravated by the 
period of active duty for training.  The 
examiner must explain the rationale for 
any opinion given.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




